[ hereby consent to receive electronic service of not
affirm that:

Case 7:18-cv-03185-CS Document 22 Filed 01/27/20 Page 1of1
Case 7:19-cv-08164-NSR Documerjt 7 Filed 01/14/20 Page 14 of 14

, £
Ww

Yh

CONSENT TO ELECTRONIC SERVICE Z

1. Thave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3, lunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

 

4, Iwill promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if] wish to cancel this consent to electronic service;

5. [understand that I must regularly review the docket sheet of my case so that I do not miss a

filing; and

6. lunderstand that this consent applies only to the cases listed below and that if file

additional cases in which I would like to receive electronic service of notices of documents, |

must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of

your pending and terminated cases. For each case, include the case name and docket number

(for example, John Doe v. New City, 10-CV-01234).
TLE-CV-OVU8S
[V-€V-10370CCM

sft, Bld.
YS oll, th  ohabdd nop) | hw hd lise

ces and documents in.my case(s) listed below. I

 

 

 

 

 

ie vers Cc < SDN

Address fy City State Zip Code ~.
Wyndas-0395 boob tide Vo rutbechy, come
Telephone Number iE-rh4il Address
/ /8 s/o
Date =f

  
  

Return completed form to:

Pro Se Intake Unit (Room 200):
500 Pear! Street ET

 

New York, NY 10007-.:

   
 

WW

    

af fEN ,

 

 

 

— - i p> ee eee,

 

 

 
